—Judgment, Supreme Court, New York County (Laura Drager, J.), rendered April 9, 1997, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him to a term of six months and 4V2 years probation, and judgment of resentence, same court (Arlene Goldberg, J.), rendered February 2, 2000, convicting defendant, upon his plea of guilty, of violation of probation, and resentencing him to a term of one year, unanimously affirmed.
Since defendant did not move to withdraw his plea and since there is nothing in his plea allocution that would cast doubt on his guilt or otherwise call into question the voluntariness of his plea (see, People v Toxey, 86 NY2d 725), the court was under no obligation to conduct a sua sponte inquiry into statements he made to the probation officer preparing the pre-sentence report (People v Pantoja, 281 AD2d 245, lv denied 96 NY2d 905). Moreover, the statements at issue in the pre-sentence report are not inconsistent with defendant’s statements made at the time of the guilty plea. Concur—Williams, P.J., Nardelli, Saxe, Rosenberger and Marlow, JJ.